DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Specification
The disclosure is objected to because of the following informalities:
In Paragraph 0008, lines 2-3, and Paragraph 0035, lines 22-23, “Pt-IrO2 nickel/iron, nickel/nickel oxide” should read “Pt-IrO2, nickel/iron, or nickel/nickel oxide”.  
Appropriate correction is required.
Claim Objections
Claim 6 objected to because of the following informalities:  
In line 2, “Pt-IrO2 nickel/iron, nickel/nickel oxide” should read “Pt-IrO2, nickel/iron, or nickel/nickel oxide”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 7-11, 13, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rheaume et al. (U.S. 2017/0341019), hereinafter Rheaume ‘019, in view of Sharman et al. (U.S. 2012/0214084), hereinafter Sharman.

Rheaume ‘019 does not explicitly teach the catalyst at the anode including an oxygen evolution reaction catalyst and a hydrogen oxidation catalyst, but does teach both oxygen evolution and hydrogen oxidation occurring at the anode (see e.g. Paragraph 0017, Paragraph 0019, lines 1-4, and Equations 1 and 3), as well as the catalyst materials being suitable for performing the needed electrochemical reaction (see e.g. Paragraph 0013, lines 44-48).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode catalyst of the system of Rheaume ‘019 to comprise an oxygen evolution catalyst and a hydrogen oxidation catalyst as taught by Sharman in order to carry out both the hydrogen oxidation and oxygen evolution reactions effectively.
Regarding claim 2, Rheaume ‘019 in view of Sharman teaches the cathode fluid flow path outlet being in operative fluid communication with the protected space in the second mode of operation (see e.g. Rheaume ‘019 Paragraph 0019, lines 12-13, and Paragraph 0015, lines 4-9).
Regarding claim 3, Rheaume ‘019 in view of Sharman teaches the oxygen evolution reaction catalyst including a metal oxide (see e.g. Sharman Paragraph 0025).
Regarding claim 4, Rheaume ‘019 in view of Sharman teaches the metal oxide including an oxide selected from iridium, titanium, or combinations thereof (see e.g. Sharman Paragraphs 0025-0026).

Regarding claim 7, Rheaume ‘019 in view of Sharman teaches the oxygen evolution reaction catalyst including a non-oxide metal (see e.g. Sharman Paragraph 0025).
Regarding claim 8, Rheaume ‘019 in view of Sharman teaches the hydrogen oxidation reaction catalyst including platinum, ruthenium, palladium, or combinations thereof (see e.g. Sharman Paragraphs 0029-0030).
Regarding claim 9, Rheaume ‘019 in view of Sharman teaches the hydrogen oxidation reaction catalyst including a nanoparticle morphology (see e.g. Sharman Paragraph 0005, lines 3-5).
Regarding claim 10, Rheaume ‘019 in view of Sharman teaches the catalysts at the anode being unsupported (see e.g. Rheaume ‘091 Paragraph 0013, lines 23-25, discrete catalytic particles absorbed directly onto a substrate).
Regarding claim 11, Rheaume ‘019 in view of Sharman teaches the catalysts at the anode being supported on a metal oxide (see e.g. Rheaume ‘091, Paragraph 0013, lines 25-27).
Regarding claim 13, Rheaume ‘019 in view of Sharman teaches the oxygen evolution reaction catalyst and the hydrogen reaction catalyst being intermixed at the anode (see e.g. Sharman Paragraph 0035, lines 1-3).

Regarding claim 18, Rheaume ‘019 teaches a method of producing inert gas (see e.g. Paragraph 0006, lines 1-2) and generating electrical power (see e.g. Paragraph 0014, lines 7-16, the system has a fuel cell mode which produces power) with an electrochemical cell comprising an anode and a cathode separated by a separator comprising a proton transfer medium (see e.g. Fig. 1, cathode 14 and anode 16 separated by electrolyte 12, which comprises a proton transfer material; Paragraph 0013, lines 17-19, and Paragraph 0015, lines 12-15), the method comprising: operating the electrochemical cell in a first mode comprising electrolyzing water at the anode with a catalyst to form protons and oxygen (see e.g. Paragraph 0017, Equation 1, and Paragraph 0013, lines 44-48, “electrolyzer mode”), transporting the protons across the separator to the cathode, reacting the protons with oxygen at the cathode, and discharging an inerting gas depleted of oxygen from the cathode (see e.g. Paragraph 0018, lines 5-10), and operating the electrochemical cell in a second mode comprising producing protons and electrons from a fuel at the anode with a catalyst (see e.g. Paragraph 0019, lines 1-4, Equation 3, and Paragraph 0013, lines 44-48, “fuel cell mode”), transporting the protons across the separator to the cathode, and transporting electrons to the cathode through an electrical circuit to produce electrical power (see e.g. Paragraph 0019, lines 5-11).
Rheaume ‘019 does not explicitly teach the anode comprising both an oxygen evolution reaction catalyst and a hydrogen oxidation reaction catalyst, but does teach 
Sharman teaches a catalyst layer for a fuel cell (see e.g. Abstract), comprising an electrocatalyst which promotes oxidation of a fuel such as hydrogen (see e.g. Paragraphs 0023-0024, and Paragraph 0002, lines 1-3 and 7-9) and a water oxidation catalyst which is active for oxygen evolution (see e.g. Paragraph 0025, lines 1-2 and Paragraph 0022, lines 1-5). This catalyst layer is well suited for an anode at which hydrogen oxidation and oxygen evolution occur in a regenerative fuel cell, which operates both as a fuel cell and an electrolyser, because it can carry out both the hydrogen and oxygen reactions effectively (see e.g. Paragraph 0020)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode catalyst of the method of Rheaume ‘019 to comprise an oxygen evolution catalyst and a hydrogen oxidation catalyst as taught by Sharman in order to carry out both the hydrogen oxidation and oxygen evolution reactions effectively..
Regarding claim 19, Rheaume ‘019 in view of Sharman teaches discharging an inerting gas depleted of oxygen from the cathode in the second mode of operation (see e.g. Rheaume ‘019 Paragraph 0019, lines 12-13).
Regarding claim 20, Rheaume ‘019 in view of Sharman teaches operating the system on-board an aircraft (see e.g. Rheaume ‘019 Paragraph 0013, lines 1-6) and directing oxygen discharged from the anode to a pressurized area of the aircraft (see .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rheaume ‘019 in view of Sharman, as applied to claim 4 above, and further in view of Ye et al. (“Electrocatalytic properties of Ti/Pt–IrO2 anode for oxygen evolution in PEM water electrolysis”, International Journal of Hydrogen Energy, 2010).
Regarding claim 6, Rheaume ‘019 in view of Sharman teaches all the elements of the system of claim 4 as stated above. Rheaume ‘019 in view of Sharman does not explicitly teach the oxygen evolution reaction catalyst being selected from RuO2/IrO2, Pt-IrO2, nickel/iron or nickel/nickel oxide, but does teach it comprising iridium oxide in addition to a metal selected from the transition metals and Sn (see e.g. Sharman Paragraph 0025), platinum being a transition metal.
Ye teaches an electrocatalyst comprising Pt-IrO2 that exhibits high electrocatalytic activity for oxygen evolution (see e.g. Abstract).
MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the oxygen evolution reaction catalyst of Rheaume ‘019 in view of Sharman to comprise Pt-IrO2.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rheaume ‘019 in view of Sharman, as applied to claim 1 above, and further in view of Zhang et al. (U.S. 2015/0155567), hereinafter Zhang.
Regarding claim 12, Rheaume ‘019 in view of Sharman teaches all the elements of the system of claim 1 as stated above. Rheaume ‘019 in view of Sharman does not teach the oxygen evolution catalyst and the hydrogen oxidation reaction catalyst being disposed at different regions of the anode.
Zhang teaches an anode catalyst layer comprising iridium or an iridium compound applied in a pattern with a Pt catalyst applied to fill in the in between the iridium or iridium compound areas (see e.g. Paragraph 0031, lines 1-5), the iridium or iridium compound being an oxygen evolution reaction catalyst (see e.g. Paragraph 0029, lines 8-11) and the Pt catalyst being a hydrogen oxidation reaction catalyst (see e.g. Paragraph 0036, lines 1-4). This configuration reduces overall cell degradation by preventing degradation due to oxygen evolution reaction catalyst cross-over in the areas without the oxygen evolution catalyst and decreases the amount of precious metals used, leading to less cost (see e.g. Paragraph 0011, lines 8-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode catalyst of the system of Rheaume ‘019 in view of Sharman to comprise the oxygen evolution catalyst and hydrogen oxidation catalyst being disposed at different regions as taught by Zhang to reduce overall cell degradation and decrease cost by decreasing the amount of precious metal used.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rheaume ‘019 in view of Sharman, as applied to claim1 above, and further in view of Rheaume (U.S. 2017/0167037), hereinafter Rheaume ‘037.
Regarding claim 14, Rheaume ‘019 in view of Sharman teaches all the elements of the system of claim 1 as stated above. Rheaume ‘019 in view of Sharman does not teach the system further comprising a liquid-gas separator including an inlet in operative fluid communication with the anode fluid flow path outlet and a liquid outlet in operative fluid communication with the anode fluid flow path inlet. Rheaume ‘019 in view of Sharman does however teach the recycling of unreacted fuel (see e.g. Rheaume ‘019 Paragraph 0019, lines 14-15) as well as the capturing and recycling of water from the cathode to the anode (see e.g. Rheaume ‘019 Paragraph 0020, lines 18-20).
Rheaume ‘037 teaches an inert gas generating system (see e.g. Abstract) which comprises an electrochemical cell in which water reacts at an anode to produce oxygen and protons (see e.g. Paragraph 0013, lines 4-8), further comprising a liquid-gas separator including an inlet in fluid communication from an anode flow path outlet (see e.g. Fig. 1, water recovery unit 32 which receives and recovers water from the oxygen stream exiting the anode; Paragraph 0019, lines 6-7) amd a liquid outlet in fluid communication with an anode flow path inlet (see e.g. Fig. 1, water from the water recovery unit 32 travels to cooling unit 16 and then to water tank 38 which resupplies the water to the anode; Paragraph 0019, lines 2-3 and 9-12). This liquid-gas separator enables water provided to the anode to be recycled (see e.g. Paragraph 0019, lines 1-2 and 6-7).

Regarding claim 15, Rheaume ‘019 in view of Sharman and Rheaume ‘037 teaches the system being disposed on-board an aircraft (see e.g. Rheaume ‘019 Paragraph 0013, lines 1-6), and the liquid-gas separator including a gas outlet in operative fluid communication with a pressurized area of the aircraft (see e.g. Rheaume Paragraph 0026, lines 32-35, oxygen-enriched air form the anode is discharged to the flight deck or cabin which are pressurized; and see e.g. Rheaume ‘037 Paragraph 0019, lines 7-9, and Paragraph 0038, lines 1-2, oxygen from the water recovery unit is received in a pressure regulator and can be used in the cabin or flight deck).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rheaume ‘019 in view of Sharman, as applied to claim 16 above, and further in view of Rheaume (U.S. 2017/0331131), hereinafter Rheaume ‘131.
Regarding claim 17, Rheaume ‘019 in view of Sharman teaches all the elements of the system of claim 16 as stated above. Rheaume ‘019 in view of Sharman  further teaches the controller being configured to operate the system continuously or at intervals (see e.g. Rheaume ‘019 Paragraph 0019, lines 21-27 and 29-35).
Rheaume ‘019 in view of Sharman does not explicitly teach the controller being configured to operate the system in the first mode under normal aircraft operating 
Rheaume ‘131 teaches a system for producing nitrogen-enriched air using an electrochemical cell (see e.g. Abstract), wherein the system is operable in an electrolyzer mode when the aircraft does not require the production of electrical power by the electrochemical cell, e.g. normal operating conditions (see e.g. Paragraph 0029, lines 1-5) and in a fuel cell mode during a designated aircraft operating condition requiring the production of electrical power, such as an Emergency Power System (see e.g. Paragraph 0029, lines 5-8).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rheaume ‘019 in view of Sharman to comprise operating in the first mode under normal conditions and in the second mode in response to an Emergency Power System as taught by Rheaume 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kundu et al. (U.S. 2013/0022890) discloses a fuel cell comprising an oxygen evolution reaction (OER) catalyst and a hydrogen oxidation catalyst incorporated at the anode, the OER catalyst comprising RuO2/IrO2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795